Exhibit 10.2

FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE

OF REAL PROPERTY AND ESCROW INSTRUCTIONS

THIS FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND
ESCROW INSTRUCTIONS (“First Amendment”) between GREIT-SUTTER SQUARE, LP, a
California limited partnership, (“Seller”), G REIT LIQUIDATING TRUST, a Maryland
trust (“Seller Guarantor”), and SGR SUTTER SQUARE, LLC, a Delaware limited
liability company (“Buyer”) (Seller, Seller Guarantor and Buyer sometimes
hereafter referred to individually as “Party” and collectively as “Parties”), is
made and entered into as the latest date set forth below.

WHEREAS, the Parties hereto have entered into a certain Agreement for Purchase
and Sale of Real Property and Escrow Instructions, dated October 3, 2012
(“Original Agreement”) and desire to modify and amend the Original Agreement
upon the terms and conditions hereinafter set forth; and

WHEREAS, this First Amendment is permitted pursuant to Section 17 of the
Original Agreement, provided it is agreed and executed by all Parties.

NOW THEREFORE, in consideration of the mutual promises and covenants contained
hereinafter, the Parties hereto, agree as follows:

1. The Closing as set forth in Section 7.2 of the Original Agreement shall be
extended from the original date of November 20, 2012, until and including
December 21, 2012.

2. The new Closing Date as set forth in Section 7.2 of the Original Agreement
shall now be Friday, December 21, 2012.

3. All the remaining terms and conditions of the Original Agreement are hereby
ratified and confirmed.

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment on the
day and year set forth below.

 

SELLER:

   

GREIT-SUTTER SQUARE, LP,

a California limited partnership

    By:  

/s/ Todd A. Mikles

    Name: Todd A. Mikles     Title: Manager

EXECUTED on this the 19 day of November 2012.



--------------------------------------------------------------------------------

SELLER GUARANTOR:

   

G REIT LIQUIDATING TRUST,

a Maryland trust

    By:           Name: Gary Wescombe     Its: Trustee

EXECUTED on this the        day of November 2012.

 

BUYER:

   

SGR SUTTER SQUARE, LLC,

a Delaware limited liability company

    By:   Sovereign Realty REIT, LP,       a Maryland limited partnership,      
its managing member       By:   Sovereign Growth REIT, Inc.,         a Maryland
corporation,         its general partner         By:   Sovereign Capital
Advisors, LLC,           a California limited liability           company, its
manager           By:     /s/ Todd Mikles             Todd Mikles            
Chief Executive Officer

EXECUTED on this the 19 day of November 2012.

[Signature Page to First Amendment to Agreement for Purchase and Sale of Real
Property and Escrow Instructions]